Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12, and its dependent claims, is rejected under 101.  The claim states in the preamble "a computer readable medium comprising computer readable code”.  This can be interpreted as a signal.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010.  Adding “non-transitory” media should remedy this 101 issue.  For example, amending the preamble to state a “computer readable non-transitory medium” or a “non-transitory computer readable medium” should fix this 101 issue.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 12, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving bids  on available advertising inventory, obtaining online impression data from at least one advertisernent for at least one successful bid; matching the online impression data to a plurality of unique consumers; matching a plurality of unique consumers to at least one unsuccessful bid, determining characteristics of consumers for impression data who performed a desired event; determining characteristics of consumers for impression data who did not perform the desired event: determining characteristics of consumers from the at least one unsuccessful bid who performed the desired event, determining characteristics of consumers from the at least one unsuccessful bid who did not perform the desired event; determining consumer characteristics likely to lead to the desired event; measuring an impact of the at least one successful bid based on the determinations; and adjusting transmission of advertisements from the advertising inventory based on the   measured impact.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered via a data cloud.  This is considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-11, 14-20 are not considered directed to any additional non-abstract claim elements.  No additional elements are found in the dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (20060041480).

Claims 1, 12, 13.  Examiner notes that unsuccessful bid only in Applicant Spec at [21].  Examiner interprets this as the control ad.  Briggs discloses a method of determining effectiveness of an online advertising campaign comprising: receiving bids on available advertising inventory ([40] with budget and allocations and reallocations is interpreted to read on this as is [11] with online advertising costs or [34] with impressions and click thrus; also note Yahoo, MSN, and AOL use at [315]),
obtaining online impression data from at least one advertisement for at least one successful bid ([30, 42] see those exposed to the actual ad vs control ads; see impressions and click thrus at [34]; see [361-364]);
matching, via a data cloud, the online impression data to a plurality of unique consumers ([42]; see [361-364]; see market group at [369);
matching, via the data cloud, a plurality of unique consumers to at least one unsuccessful bid ([30, 42]),
determining characteristics of consumers for impression data who performed a desired event (for desired event, see branding and/or sales measurement to gauge effect at [42]; see demographics at [361-364]; see market group at at [369]; see age, sex income, groupings and target at [61, 83]);
determining characteristics of consumers for impression data who did not perform the desired event (see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile);
determining characteristics of consumers from the at least one unsuccessful bid who performed the desired event (see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile),
determining characteristics of consumers from the at least one unsuccessful bid who did not perform the desired event (see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile);
determining consumer characteristics likely to lead to the desired event (see [449] and marketing mix changes and recommendation; see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile); 
measuring an impact of the at least one successful bid based on the determinations (see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile); and
adjusting transmission of advertisements from the advertising inventory based on the measured impact (see exposed and control groups and specific targeting known at [55-57], see define target audience and age, sex, income, other variables at [61] and these all go into marketing mix at [61]; see [369] and calibration metrics for demographic profile).
Claim 2, 14. Briggs further discloses the method of claim 1, wherein the data cloud further stores consumer browsing and online transaction behaviors (see click at [23, 25, 34]; see visit webpage at [12, 43]).
Claim 3. Briggs further discloses the method of claim 1, wherein the data cloud further stores consumer behavior in a plurality of physical stores ([55]).
Claim 4, 15. Briggs further discloses the method of claim 1, wherein the data cloud further stores geographic information (see geographic at [34, 35]).
Claim 5, 16. Briggs further discloses the method of claim 4, wherein the geographic information is based on a consumer's geolocation ([35]).
Claim 6, 17. Briggs further discloses the method of claim 1, wherein the desired event is an online transaction ([34] with impressions and click thrus; see click at [23, 25]).
Claim 7, 18. Briggs further discloses the method of claim 1, wherein the desired event is a physical transaction (after a known purchase at [58]; see tune in at [109]). 
Claim 8, 19. Briggs further discloses the method of claim 1, wherein the desired event is providing additional consumer information (see survey question at [37, 85, 87]).
Claim 9. Briggs further discloses the method of claim 1, wherein the consumer characteristics are consumer demographics (see demographic at [369]).
Claim 10. Briggs further discloses the method of claim 2, wherein the consumer characteristics are based on the consumer browsing behavior (see click at [23, 25, 34]; see visit webpage at [12, 43]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (20060041480) in view of Kalavade (20090247193).
Claim 11, 20. Briggs further discloses the method of claim 1, wherein the matching the online impression data to a plurality of unique customers comprises: linking identifying information to consumer characteristics; creating a unique identifier linked to the characteristics; and matching a cookie from the at least one advertisement for a successful bid to the identifier (See cookie at [14, 88]; see “[448]… It may be assumed, for example, that 100% of respondents determined to be Internet-exposed had an opportunity to see (OTS) an online advertisement since they are electronically identified via cookie tracking (See FIG. 6)”; “[0455] For the Internet, frequency is established from the cookie history of the respondent. The cookie electronically captures each ad exposure, and this cookie data directly relates the Internet frequency of the respondent.”; also see unique machines at  [363]).  Briggs does not explicitly disclose linking personal identifying information; deleting the personal identifying information.  However, Kalavade discloses targeted advertising (Abstract, [8]) and further discloses these features such as cookies and respecting user privacy by not having user identifying info in the cookie but still tracking the particular user ([248, 253]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalavade private tracking of users’s and cookies to Briggs tracking of users and cookies.  One would have been motivated to do this in order to better protect user privacy.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note the other cited prior art like Gerace and recommending particular demographics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/11/22